McKinstry, J.:
The action was brought to recover four hundred and twenty dollars, alleged to be due for license tax for the months of January to July, 1881, inclusive.
By the provisions of Section 5, Article ii., of the charter of Los Angeles, Stats. 1877,1878, p. 645, it is provided that the “ Mayor and Council shall have power by ordinance * * * * to license the carrying on and conducting of any and all professions, trades, callings, occupations, or other business *63by any person, natural or artificial, within the corporation limits of said city; to fix the amount of license tax thereon, and to be paid by such persons therefor, at such sums respectively, as the said Council shall think equitable and just; and may, in the name and for the benefit of said corporation, enforce, in such manner as it see proper to prescribe/ the payment of such taxes by suit, either with or without' attachment, in the proper court, under the laws of this State, or by fine or imprisonment, or either, or in such other manner as in said ordinances may be provided.”
The complaint alleges the enactment of an ordinance therein set forth, which provides that “ it shall be unlawful for any person to conduct or carry on within the corporate limits of Los Angeles any vocation, trade, calling or employment in this ordinance specified, either in their own names, etc., * * * * or as agents, etc., * * * * without first procuring from said city a license so to doand in effect that any person carrying on business without a license shall be deemed guilty of a misdemeanor; and also “ that the amount of said license shall be deemed a debt due to the said city of Los Angeles,” and that all persons carrying on business in violation of the ordinance shall be liable to an action in the name of the city in any court of competent jurisdiction.
Among the licenses established by the ordinance is the following :
“ For every steam railroad company having a degot in said city, sixty dollars.”
It will be seen that by the charter the mayor and council are authorized to enforce the payment, of licenses either by suit in the proper court under the laws of the State, or by fine or imprisonment, or either, or in such other manner as in said ordinances may be provided. For. the purpose of this case it may be admitted that an attachment may not issue in an action brought by the city to recover a license tax, unless the general law of the State permits an attachment in like cases. But the power remains in the city to collect licenses in the proper court and “under the laws of the State,” that is to say, by suits brought in manner and form as suits for, moneys due may be prosecuted under the laws of the State.
The ordinance called to our attention in express terms de*64dares that “the amount of said license” shall be deemed a debt due to the city of Los Angeles, for which an action may be maintained; “and all such persons, bodies corporate, etc., shall be liable to an action in the name of the City of Los Angeles, in any court of competent jurisdiction, for the amount of the monthly license of such business as he or they may be engaged in, with costs of suit.”
The words in Section 5 of Article ii. of the charter, “in such manner as it see proper to prescribe,” taken with the context, empower the city to prescribe either an ordinary action for the recovery of the license, or a penalty for non-payment of the license, or both. That a municipality, when authorized, may prescribe a penalty for a violation of an ordinance is well established; it is equally clear that a municipality may be authorized to bring a civil action, in the competent court, for the recovery of a license tax. In neither casé is the legislative power of the senate and assembly delegated. On the contrary, the Constitution provides for the creation of cities and the transfer to them of appropriate legislative functions. (Ex parte Wall, 48 Cal., 279.)
In Santa Cruz v. Santa Cruz R. R. Co., 56 Cal. 151, it did not appear that the city of Santa Cruz had provided by ordinance for the collection of licenses by an ordinary action, or that the city charter in terms authorized an ordinance providing for the collection of licenses by such action. The fact that the business of defendant extends beyond the city limits does not relieve it from the payment of a license tax for conducting its business within the city. (Sacramento v. Cal. Stage Co., 12 Cal. 134.) Defendant is subject to regulation in many respects by the state, yet it is doing a business in Los Angeles which, with its property there situate, is protected by local authorities. It is interested in many police expenditures, and may as reasonably be charged a local license as may those engaged in other businesses.
Judgment and order affirmed..
Eoss and McKee, JJ., concurred.